Citation Nr: 9932499	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-41 064	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts



THE ISSUE

1.  Entitlement to service connection for colonic polyps and 
carcinoma of the large intestine, claimed as secondary to 
ionizing radiation exposure.  

2.  Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
January 1946.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an October 1993 rating decision of 
the RO.  

The Board remanded the case for additional development in 
January 1997.  



FINDINGS OF FACT

1.  The veteran's colonic polyps and adenomas of the large 
intestine, and the demonstrated prostate cancer, were first 
clinically manifested many years after service, 

2.  The veteran is not shown to have colonic polyps or 
adenomas or carcinoma of the large intestine or prostate 
cancer due to any incident in service, including the exposure 
to ionizing radiation as asserted by the veteran.  






CONCLUSION OF LAW

The veteran is shown to have colonic polyps, adenomas or 
carcinoma of the large intestine, and prostate cancer due to 
claimed radiation exposure or other disease or injury which 
was incurred in or aggravated by active service, nor may any 
demonstrated cancer be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the veteran's service medical records 
shows that they are negative for any findings, complaints or 
treatment of the conditions at issue.  

The veteran has submitted private medical records which 
indicate diagnoses of prostate cancer and colonic polyps in 
1992, tubovillous adenoma with severe dysplasia amounting to 
intraepithelial carcinoma of the colon in 1997 and villous 
adenoma of the cecum in 1998.  

In September 1994, the veteran testified at a hearing at the 
RO that he had been told by a radiologist and a urologist 
that his cancer of the prostate was related to the urinary 
tract.  

In April 1997 statement, it was reported that the veteran 
served on board a ship which had been present in the Nagasaki 
area on several occasions between September and November 
1945.  His maximum possible dose was reported to be less than 
one rem.  

In a memorandum dated in April 1999, Dr. Susan H. Mather, 
Chief Public Health and Environmental Hazards Officer, noted 
that the Defense Special Weapons Agency (formerly the Defense 
Nuclear Agency) estimated that the veteran was exposed to a 
total dose of ionizing radiation during military service of 
less than 1 rem.  It was noted that, according to 
calculations, exposure to less than 23.44 rads at age 24 
provides a 99 percent credibility that there was no 
reasonable possibility that it is as likely as not that the 
veteran's colon cancer was related to exposure to ionizing 
radiation (Committee on Interagency Radiation Research and 
Policy Coordination (CIRRPC) Science Panel Report No. 6, 
1988, p. 29).  Also, it was noted that information in Health 
Effects of Exposure to low levels of Ionizing Radiation (BEIR 
V), 1990, pp. 301-03, generally supported this value.  Among 
Japanese A-bomb survivors, no excess colon cancer had been 
evident at doses below about 100 rads and risks had increased 
only after intense irradiation.  Dr. Mather also noted that 
other studies indicated a significantly increased risk for 
colon cancer at doses of 100 rads, but not at low dose levels 
(Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd Edition, pp. 177-180 (1995)).  In light of such 
information, it was opined that it was unlikely that the 
veteran's colon cancer could be attributed to exposure to 
ionizing radiation in service.  

Dr. Mather also stated that the CIRRPC Science Panel Report 
Number 6, 1988, did not provide screening doses for 
neoplastic polyps (adenomas) of the large intestine or the 
prostate since these could be precancerous lesions (Vincent 
T. DeVita, Jr., Et al., Cancer, Principles & Practice of 
Oncology, p. 1162 (5th ed.)) and the veteran's exposure did 
not exceed 1 rem.  It was also stated that the sensitivity of 
the prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established (BEIR V, pp. 316-
18; Mettler and Upton, p. 168).  

In light of this information, Dr. Mather concluded that it 
was unlikely that the veteran's colonic polyps with 
histological changes of intraepithelial carcinoma, or other 
adenomas of the large intestine, or prostate cancer could be 
attributed to exposure to ionizing radiation during service.  

In May 1999, the Director of the VA Compensation and Pension 
Service reviewed the entire record including the opinion 
cited hereinabove and was of the opinion that there was no 
reasonable possibility that the veteran's colonic polyps and 
carcinoma of the large intestine, and prostate cancer was the 
result of exposure to radiation in service.

The veteran contends, in essence, that he served aboard a 
naval vessel in the Pacific Theater in 1945 when he was 
exposed to ionizing radiation as his ship spent time anchored 
in Nagasaki harbor and he took liberty in the Nagasaki area 
on several occasions.  The veteran has argued that this 
ionizing radiation exposure is the cause of his subsequent 
development of colonic polyps and carcinoma of the large 
intestine, and prostate cancer.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime or peacetime service that is not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 11 Vet. 
App. 284, 289 (1998).  First, there are 15 types of cancer 
that are presumptively service-connected under 38 U.S.C.A. § 
1112(c).  Second, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  And 
third, service connection can be established under section 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed in section 3.311(b).  

In the present case, the presumptive provisions of 38 
U.S.C.A. § 1112(c) cannot be relied upon by the veteran to 
establish service connection for the conditions here at issue 
as the veteran is not shown to have one of the cancers that 
is presumptively service-connected under 38 U.S.C.A. § 
1112(c).  The Board notes the contention of the veteran that 
he was told by a radiologist and by a urologist that his 
cancer of the prostate was related to the urinary tract, one 
of the 15 types of cancer that are presumptively service-
connected under 38 U.S.C.A. § 1112(c).  However, pursuant to 
the Board's remand, the RO requested that the veteran produce 
evidence substantiating this contention but he presented no 
such evidence.  

Qualification under direct service connection has also not 
been demonstrated under 38 C.F.R. § 3.303(d) as there is no 
competent evidence that the veteran's conditions were 
incurred during or aggravated by service.  See Combee, supra.  
The veteran, being a layperson, has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence of 
record does not discuss any nexus between the veteran's 
alleged ionizing radiation exposure and his conditions.  

For consideration of service connection based upon ionizing 
radiation exposure under 38 C.F.R. § 3.311, the following 
threshold elements must be met: (1) established presence of a 
radiogenic disease; (2) the claimant must have had service; 
(3) the disease may not be one covered as presumptively 
service connected under §§ 3.307 or 3.309 and manifested 
within the applicable presumptive period of § 3.311(b)(5); 
and (4) the claimant must contend the radiogenic disease was 
the result of exposure to ionizing radiation.  Hilkert at 
290-91.  

"Radiogenic disease" includes the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
thyroid cancer; breast cancer; lung cancer; bone cancer; 
liver cancer; skin cancer; esophageal cancer; stomach cancer; 
colon cancer; pancreatic cancer; kidney cancer; urinary 
bladder cancer; salivary gland cancer; multiple myeloma; 
posterior subcapsular cataracts; non-malignant thyroid 
nodular disease; ovarian cancer; parathyroid adenoma; tumors 
of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; and prostate 
cancer and any other cancer.  38 C.F.R. § 3.311(b)(2).  

As the veteran has met the four elements required under § 
3.311, i.e., he has claimed cancer of the large intestine and 
prostate cancer due to the reported exposure to ionizing 
radiation in service, the claims are well grounded.  

In reviewing the case, the Board notes the opinion of the 
Chief Public Health and Environmental Hazards Officer who 
obtained a dose estimate of the veteran's exposure to 
radiation in service and found that the small amount of 
radiation that the veteran received while participating in 
the occupation of Japan could not have caused his colonic 
polyps and carcinoma of the large intestine, and prostate 
cancer.  There is no other medical opinion of record.  As 
stated hereinabove, the veteran, being a layperson, has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu, supra.  

The preponderance of the evidence is against the claims of 
service connection for colonic polyps and carcinoma of the 
large intestine, and prostate cancer.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board notes that, VA must consider a veteran's claim with 
reference to all the factors specified in 38 C.F.R. § 
3.311(e) in determining whether a claimed disability was 
caused by service radiation exposure.  38 C.F.R. 
§ 3.311(c)(1).  As explained, the Board has denied the 
veteran's claim because it has found the medical opinion 
against the claim to be more probative than the veteran 
assertions.  Although the April 1999 memorandum from the 
Chief Public Health and Environmental Hazards Officer did not 
specifically discuss all of the factors set forth in § 
3.311(e), she did state and support her conclusion that there 
is no consistent association between low level radiation 
exposure and an increased risk of developing colonic polyps 
and carcinoma of the large intestine, and prostate cancer.  
The Board believes that this statement can and should be 
construed to indicate that no matter what the other variables 
might be, there is no consistent association between low 
level radiation exposure and an increased risk of developing 
colonic polyps and claimed carcinoma of the large intestine, 
and prostate cancer.  It is for this reason that the Board 
has determined that a remand for another VA medical opinion 
is not required.  





ORDER

Entitlement to service connection for colonic polyps and 
carcinoma of the large intestine, and prostate cancer, 
claimed as due to exposure to radiation is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

